Pfeifer, J.,
dissenting.
{¶ 23} The majority opinion characterizes the traffic stop that occurred in this case as routine. A review of the arresting trooper’s testimony suggests that if this was a routine traffic stop, we should all be very afraid.
{¶ 24} Trooper Arnold testified that she was parked at mile marker 53 on the Ohio Turnpike when a van driven by Lacina Batchili passed her. The trooper testified that the van was not in violation of any traffic laws when it passed her and that nothing about the van attracted her attention. For no reason other than “[bjecause I wanted to,” the trooper decided to leave her parked position and drive on the highway to observe traffic. The trooper caught up with the van driven by Batchili as the van approached mile marker 55. Based on her stationary starting position and the van’s speed of approximately 65 miles per hour, the trooper testified she would have had to travel in excess of 100 miles per hour, possibly as fast at 120 miles per hour, to catch up to the van by mile marker 55. When asked whether she often left a stationary starting position and drove that fast to observe traffic when no violation had occurred, the trooper responded: “It happens quite frequently.”
*409{¶ 25} After catching up with the van driven by Batchili, the trooper observed the van “drift over the dotted center line by approximately the width of the driver’s side tires. * * * The vehicle then drifted back into the driving lane proceeding eastbound.” Drifting across a marked lane on a roadway can be a violation of R.C. 4511.33(A)(1), which states, “A vehicle or trackless trolley shall be driven, as nearly as is practicable, entirely within a single lane or line of traffic and shall not be moved from such lane or line until the driver has first ascertained that such movement can be made with safety.”
{¶ 26} First, there is no indication in the record that the van’s drifting across the center line was unsafe. If there was little or no traffic, the drifting would not have endangered anyone.
{¶ 27} Second, it’s a bit ironic that a trooper would drive over 100 miles per hour for no apparent reason, behavior that is surely more unsafe than an inadvertent lane drift, and then pull over a driver for a de minimis violation.
{¶ 28} Third, imagine if every driver (or even ten percent of them) who drifted across a lane were pulled over. There would be no time for troopers to do anything else. Traffic and commerce would move more slowly, courts would be more crowded, and the residents of this state would not be safer.
{¶ 29} It is inconceivable to me that this court would sanction the trooper’s conduct in this case. The trooper never mentioned a reason for pulling over the van besides the putative violation of R.C. 4511.33. Had the trooper noticed a pattern of erratic lane changes, the traffic stop would have been warranted. Had the trooper articulable reasons to be suspicious of the van or its driver, the traffic stop would have been warranted. I respect Trooper Arnold and her dedication to duty. According to Ohio State Highway Patrol media releases, she has a tremendous record of felony arrests. I suspect that her instincts told her something was amiss, but instincts are not enough to justify a pretextual traffic stop. And given the de minimis nature of the possible violation and the trooper’s failure to cite Batchili for violating R.C. 4511.33,1 am forced to conclude that this traffic stop was a pretext and, therefore, that the traffic stop was unreasonable. Consequently, there is no need to determine whether the length of the detention was unreasonable because the traffic stop itself was unjustified. I would affirm the judgment of the court of appeals, though for reasons different from those discussed by the court of appeals.
{¶ 30} In Blue Ash v. Kavanagh, 113 Ohio St.3d 67, 2007-Ohio-1103, 862 N.E.2d 810, ¶ 30, this court sanctioned the deployment of a drug-sniffing dog whenever a driver is pulled over and his or her license or registration has expired. In this case, this court sanctions the deployment of a drug-sniffing dog *410whenever a driver drifts across a marked lane. I wonder what this court will sanction next. I dissent.
Julia R. Bates, Lucas County Prosecuting Attorney, and Kevin A. Pituch, Assistant Prosecuting Attorney, for appellant.
Douglas A. Wilkins, for appellee.